DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Final Office Action is in response to the communications filed 04 October 2021.
Claims 14, 27 and 28 have been canceled.
Claim 29 has been added.
Claims 1-13, 15-26 and 29 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 29 recite, the user account being stored in the database, wherein each one of the plurality of referrals provided by the user is associated with a category of goods or services, wherein each category of goods or services may only a single referral associated with the user. As recited, it is unclear what the Applicant is referring to in this limitation. Does each category of goods or services comprise only a single referral associated with the user? Further clarification is needed. 
Dependent claims 2-13, 15-26 fail to cure the deficiencies of the independent claims and are therefore similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-26 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter (i.e. a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of 
Representative claims 1 and 29 recites in part requesting the user complete a single step… to provide a new referral for the business for an associated category of goods or services, wherein the single step comprises providing a response selected from not more than two available response options…, one of the two available response options approves the request to provide the new referral; …receive the new referral from the user, determining if the user account includes an existing referral for the associated category of goods or services, if the user account includes an existing referral for the associated category of goods or services requesting that the user confirms replacement and (a) if confirmed, responsively replacing the existing referral with the new referral, and (b) if not confirmed, leaving the existing referral, and, if the user account does not include an existing referral, responsively storing the new referral in the user account.
The claims recite as a whole a method of organizing human activity because the claim recites a method that requests and receives referrals from a user. This is a method related to commercial interactions (including marketing or sales activities or behaviors; business relations). The mere nominal recitation of a database stored on a server, a referral application, user device, user interface, processing device of the server, a profile management unit, a communications unit, and a hosting unit, does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of receiving referrals from a user in a computer environment. The claims recite additional elements including:
a database stored on a server; a referral application associated with a referral service and installed on a user device accessible to a user, wherein the referral application includes a user interface; a referral request page associated with the referral service and accessible by a business user associated with a business; and a processing device of the server, wherein the processing device is in communication with the user device, the processing device including: a profile management unit configured to store a plurality of referrals provided by the user in a user account associated with the user, the user account being stored in the database, wherein each one of the plurality of referrals provided by the user is associated with a category of goods or services, wherein each category of goods or services may only a single referral associated with the user, a communications unit, the referral request page being configured to allow the business user to enter customer information associated with the user and to send the customer information entered by the business user to the communications unit, the communications unit being configured to receive the customer information sent by the referral request page and to send the customer information received from the referral request page to the profile management unit, the profile management unit further configured to receive the customer information sent from the communications unit and to authenticate the customer information received from the communications unit and, if the customer information received from the communications unit is authenticated, to send a message to the user, via the communications unit, and a hosting unit, the profile management unit configured to send the new referral to the hosting unit if the use selected the one of the two available response options.
The claimed additional elements are recited at a high level of generality and are merely invoked as tools to perform an existing recommendation process. The additional elements also generally links the use of the judicial exception to an online environment. Furthermore, the limitations including, a profile management unit configured to store a plurality of referrals provided by the user in a user account associated with the user, the user account being stored in the database, the referral request page being configured to allow the business user to enter customer information associated with the user and to send the customer information entered by the business user to the communications unit, the communications unit being configured to receive the customer information sent by the referral request page and to send the customer information received from the referral request page to the profile management unit, the profile management unit further configured to receive the customer information sent from the communications unit and to authenticate the customer information received from the communications unit and, if the customer information received from the communications unit is authenticated, to send a message to the user, via the communications unit, and a hosting unit, the profile management unit configured to send the new referral to the hosting unit if the use selected the one of the two available response options amount to mere data gathering and storage, which is a form of insignificant extra-solution activity. 
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept.
For the steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts decisions in Symantec, TLI, Ultramercial, and OIP Techs. (MPEP 2106.05(d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Generic computer components performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims 2-13, 15-26 do not add “significantly more” to the abstract idea. Claims 2-13, and 15-26 merely recite more complexities descriptive of the abstract idea in further definition of the message and response themselves and how user/business account is maintained. Therefore the claims are directed to an abstract idea. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, 15-17, 22-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tolia et al (US 2016/0350831 A1) in view of Krishnamurthy et al (US 10445794 B1).
Claims 1 and 29: Tolia discloses a method and a system comprising:
a database stored on a server (see [0042]: Social networking server computer 104 may be further configured to store account information for a plurality of social networking accounts and a plurality of entity accounts. In an embodiment, social networking server computer 104 is further configured to execute digitally programmed logic to track the actions of computers associated with stored social networking accounts); 
a referral application associated with a referral service and installed on a user device accessible to a user, wherein the referral application includes a user interface (Fig. 1, [0041]: Recommendation computers 102 and requesting device 108 may be any of a laptop, netbook, personal computer, workstation, smartphone, PDA, tablet, or other computing device capable of accessing a social networking account that is maintained by social networking server computer 104. In an embodiment, recommendation computers 102 and requesting device 108 may access the social networking accounts through an application executing on recommendation computers 102 and requesting device 108 respectively. Recommendation computers 102 and requesting device 108 may be programmed or configured to display social networking pages generated by social networking server computer 104 and to interact with the social networking pages through application programming interfaces of either a web browser or other application executing on computers 102 and device); 
a referral request page associated with the referral service (see Fig. 8, [0074]: Selectable recommendation option 806 provides a mechanism for creating an explicit recommendation of particular entity. Entity description contains information describing the entity, such as location and contact information, entered either by the particular entity or by recommending users. [0075]: In an embodiment, in response to receiving a selection of selectable recommendation option 806, social networking server computer 104 identifies the social networking account that was used to select selectable recommendation option 806 and stores data indicating a recommendation of the particular entity by the social networking account);
a processing device of the server, wherein the processing device is in communication with the user device, the processing device including (see [0042]: Social networking server computer may be configured or programmed to interact with recommendation computers 102 and requesting device 108 over network 100 through application programming interfaces of either a web browser or other application executing on computers 102 and device 108): 
a profile management unit configured to store a plurality of referrals provided by the user in a user account associated with the user, the user account being stored in the database (see [0045] At step 202, account information for a plurality of social networking accounts is stored. For example, social networking server computer 104 may store user identifications, passwords, past transactions, and user biographical and geographical information for a plurality of social networking accounts. Past transactions may comprise previous recommendations made by the user of the social networking account, previous posts and replies made by the user of the social networking account, prior searches made by the user of the social networking account, or any other recordable action taken by the user while logged into the social networking account), wherein each one of the plurality of referrals provided by the user is associated with a category of goods or services, wherein each category of goods or services may only a single referral associated with the user (see [0067] In an embodiment, each entity has a recommendation counter. A recommendation counter indicates the number of social networking accounts that have recommended a particular entity. For example, if an entity has a recommendation counter of twenty five, the recommendation counter would indicate that twenty five people have recommended the entity through a social networking account. [0068]:  Searched entity type 702 describes a category used to filter the displayed entities. For example, in FIG. 7, the searched entity type is “Auto mechanics.” In an embodiment, searched entity type 702 is a delineated category under which specific entities may fall. For example, Masters European may be specifically categorized as an auto mechanic. [0070]: Referring to FIG. 2, at step 218, if the second social networking account has not recommended the particular entity, a recommendation count for the particular entity is incremented. A recommendation counter may also be increased if the second social networking account had previously recommended the particular entity but removed the recommendation. For example, a user may remove a recommendation for Marcos Palencia due to the carrot theft in the example above. If the user discovers that the carrots were actually picked and placed neatly for the user's consumption, the user may recommend Marcos Palencia again. In this example, the recommendation counter for Marcos Palencia would increase at the first recommendation, decrease when the first recommendation was removed, and increase again when the second recommendation is made), 
requesting the user complete a single step in the user interface to provide a new referral for the business for an associated category of Application No. 16/438,9443Docket No.: 068666.00002 Amendment dated October 4, 2021 Reply to Office Action of April 19, 2021 goods or services, wherein the single step comprises providing a response selected from not more than two available response options on the user interface, one of the two available response options approves the request to provide the new referral (see Fig. 8: recommend business entity option, [0086]: For example, social networking server computer 104 may use information from the stored social networking accounts, past actions of the stored social networking accounts, such as searches, posts, and past recommendations, and demographic data associated with the social networking accounts to identify the set of social networking accounts. For example, if a particular social networking account is generally active in creating restaurant recommendations but has not created a recommendation for a Thai restaurant in the area, social networking server computer 104 may send a message to the particular social networking account requesting a recommendation for a Thai restaurant. [0088]:  In some embodiments, social networking server computer 104 may send a message to the particular social networking account asking if the user of the particular social networking account would recommend the tagged entity. If social networking server computer 104 receives an indication from the social networking account that the user would not like to recommend the tagged entity); and 
a hosting unit, the profile management unit configured to send the new referral to the hosting unit if the use selected the one of the two available response options, the hosting unit being configured to: receive the new referral from the user, determining if the user account includes an existing referral for the associated category of goods or services, if the user account includes an existing referral for the associated category of goods or services requesting that the user confirms replacement and (a) if confirmed, responsively replacing the existing referral with the new referral, and (b) if not confirmed, leaving the existing referral, and, if the user account does not include an existing referral, responsively storing the new referral in the user account (see [0075-0076] In an embodiment, social networking server computer 104 first determines whether the social networking account accessing the particular entity display has previously recommended the particular entity. If the social networking account has been used to recommend the particular entity page, selectable recommendation option 806 may be displayed as selected. For example, if Krieger responds to a recommendation request with a recommendation for Masters European, the data indicating that Krieger has recommended Masters European may be stored and the recommendation counter for Masters European may be incremented. When Krieger uses his social networking account to display Masters European, the recommendation option may be initially selected. In an embodiment, selectable recommendation option 806 may be selected to remove a recommendation. Thus, in the example above, if Krieger had accidentally recommended Masters European in a reply to a recommendation request, Krieger may remove the recommendation by navigating to the display for Masters European and selecting selectable recommendation option 806. Additionally, if Krieger initially recommended Masters European through the display of FIG. 8, when Krieger later responds to a recommendation request with a recommendation for Masters European, social networking server computer 104 would determine that Krieger has already recommended Masters European).
Tolia does not expressly disclose the following limitations but Krishnamurthy in the same field of endeavor (i.e. providing reviews of business entities) teaches referral request page accessible by a business user associated with a business (see col. 2 lines 46-50: In this example, suppose that a business, Acme Dentistry, is a customer of reputation platform 102. Acme Dentistry can access the services of reputation platform 102 to track the reputation of their business); and a communications unit, the referral request page being configured to allow the business user to enter customer information associated with the user and to send the customer information entered by the business user to the communications unit, the communications unit being configured to receive the customer information sent by the referral request page and to send the customer information received from the referral request page to the profile management unit, the profile management unit further configured to receive the customer information sent from the communications unit and to authenticate the customer information received from the communications unit and, if the customer information received from the communications unit is authenticated, to send a message to the user, via the communications unit (see col. 3 lines 19-44: CRM system 104 provides, via network 106 (such as the Internet), a data feed of transactions that occurred at Acme Dentistry, including Richard's teeth whitening procedure, to platform 102. The information about Richard's transaction that is sent to platform 102 by CRM system 104 includes details such as Richard's name, a location identifier unique to Acme Dentistry (used by platform 102 to uniquely identify Acme Dentistry), and details about his whitening procedure. The information from the CRM system also includes contact information for Richard, which can include Richard's email address, cell phone number, or any other type of contact information, as appropriate. In this example, suppose that Richard's cell phone number is passed to platform 102. (29) In response to receiving information about Richard's teeth whitening, platform 102 generates a message requesting that Richard write a review for Acme Dentistry. For example, the message includes text such as “Please take a moment to write a review about your teeth whitening experience at Acme Dentistry.” The message also has embedded within it a link (e.g., a Uniform Resource Locator (URL)) that Richard can click on if he is willing to write a review for Acme Dentistry. In some embodiments, the link will direct back to platform 102, and has encoded within it information such as a location ID for Acme Dentistry and a user ID for Richard. See also col. 7 lines 42-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system of Tolia, referral request page accessible by a business user associated with a business and communications unit, the referral request page being configured to allow the business user to enter customer information associated with the user and to send the customer information entered by the business user to the communications unit, the communications unit being configured to receive the customer information sent by the referral request page and to send the customer information received from the referral request page to the profile management unit, the profile management unit further configured to receive the customer information sent from the communications unit and to authenticate the customer information received from the communications unit and, if the customer information received from the communications unit is authenticated, to send a message to the user, via the communications unit as taught by Krishnamurthy to enable a business entity track the reputation of their business and “reduce the friction in obtaining reviews on mobile devices, encouraging users to write reviews and increasing the conversion rate for a business” (Krishnamurthy, col. 6 lines 43-45).
Claims 2 and 15: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1 and 29 above. Krishnamurthy further discloses wherein the message comprises an e-mail message (see col. 6 lines 25-34: Other communications channels can be used. For example, if Richard's email address was included (in addition to or instead of his cell phone number) in the data feed provided to platform 102 by CRM 104, platform 102 can instead provide the review request message in an email communication to Richard's email address, with the email including review request text and a URL back to the platform 102 as described above.).  
Claims 3 and 16:  The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 2 and 15 above. Krishnamurthy further discloses wherein the response comprises clicking on a link within the e-mail message (see col. 6 lines 25-34: Other communications channels can be used. For example, if Richard's email address was included (in addition to or instead of his cell phone number) in the data feed provided to platform 102 by CRM 104, platform 102 can instead provide the review request message in an email communication to Richard's email address, with the email including review request text and a URL back to the platform 102 as described above.).  
Claims 4 and 17: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1 and 14 above. Krishnamurthy further discloses wherein the message comprises an SMS message (see col. 6 lines 25-34: In the above example, an SMS review request message was sent to Richard's device using his cell phone number. Other communications channels can be used).  
Claims 9 and 22: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1 and 29 above. Tolia further discloses wherein the profile management unit is further configured to: determine whether the user has an existing referral for the category, where the user has an existing referral for the category, remove the existing referral, and update the user account to include the new referral (see [0076]: In an embodiment, selectable recommendation option 806 may be selected to remove a recommendation. Thus, in the example above, if Krieger had accidentally recommended Masters European in a reply to a recommendation request, Krieger may remove the recommendation by navigating to the display for Masters European and selecting selectable recommendation option 806. Additionally, if Krieger initially recommended Masters European through the display of FIG. 8, when Krieger later responds to a recommendation request with a recommendation for Masters European, social networking server computer 104 would determine that Krieger has already recommended Masters European).
Claims 10 and 23: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1 and 14 above. Krishnamurthy further discloses wherein: the hosting unit is further configured to prompt a business user to access the application; the profile management unit is further configured to prompt the business user to create a business account; an authentication unit is configured to verify that the business user is eligible to accept referrals by comparing information provided by the business user with business information stored in the database; and the profile management unit is further configured to update the business account to include the referral from the user (see col. 36 lines 63-67: If the car dealer business does not have an account with the car dealer review site, a variety of actions can be taken by platform 102. As one example, an alert that the car dealer is not registered with a site can be emailed to an administrator of the car dealer's account on platform 102. As another example, the output provided at 1406 can include, e.g., in a prominent location, a recommendation that the reader of the output register for an account with the car dealer review site. In some embodiments, platform 102 is configured to register for an account on (or otherwise obtain a presence on) the site, on behalf of the car dealer).
Claims 11 and 24: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1 and 29 above. Tolia further discloses wherein personal information about the user is stored in the user account (see [0045]: At step 202, account information for a plurality of social networking accounts is stored. For example, social networking server computer 104 may store user identifications, passwords, past transactions, and user biographical and geographical information for a plurality of social networking accounts.).  
Claims 12 and 25: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 11 and 24 above. Krishnamurthy further discloses wherein the personal information includes at least one of an e- mail address and a telephone number (see col. 3, lines 19-44).  
Claims 13, 26: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 1, and 29 above. Tolia further discloses wherein: the hosting unit is further configured to receive a search request from the user for a provider of goods or services in a category (see [0068]: FIG. 7 is a computing device displaying a graphical user interface depicting search results for entities of a particular entity type. The display of FIG. 7 includes searched entity type 702, entity search results 704, entity recommendation counters 706, entity distances 708, and entity map 710. Searched entity type 702 describes a category used to filter the displayed entities. For example, in FIG. 7, the searched entity type is “Auto mechanics.” In an embodiment, searched entity type 702 is a delineated category under which specific entities may fall. ); and the communications unit is further configured to display a plurality of results in response to the search request on the user interface, wherein the results are weighted and displayed as ranked based on a number of referrals each provider has received from other users within a network of the user (see [0047]: in other embodiments the basis for recommendations may include, through a friendship based social network, recommendations created by friends or lesser weighted recommendations created by friends of friends [0068]: Entity search results 704 may include a listing of entities that meet the search criteria. In an embodiment, only entities that have received a minimum of one recommendation are listed as entity search results 704. Entity search results 704 may be ordered by recommendation counters 706 or by entity distances 708. Recommendation counters 706 describe the number of social networking accounts that have indicated a recommendation of a particular entity. [0069] In an embodiment, entity search results 704 are determined based on recommendations from social networking accounts associated with a particular geographic region. For example, if a social networking account is associated with the geographic region of Apple Mountain, then entity search results 704 may be based on recommendations from other social networking accounts associated with the geographic region of Apple Mountain.).

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tolia and Krishnamurthy as applied to claims 4 and 17 above, and further in view of Rossano et al (US 2009/0156170 A1).
Claims 5 and 18: The combination of Tolia and Krishnamurthy discloses the claimed invention as applied to claims 4 and 17 above. Tolia and Krishnamurthy do not expressly disclose the following limitations but Rossano teaches wherein the response comprises an SMS message containing a single word (see [0192-0194]: For example, the message may be an SMS message with the following text (although other text can be used as well): Reply `Y` or `Yes`).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the referral system of Tolia as modified by Krishnamurthy, response options in a message as taught by Rossano because it would allow for the usage of efficient responses in a text message environment.
Claims 6 and 19: The combination of Tolia, Krishnamurthy and Rossano discloses the claimed invention as applied to claims 5 and 18 above. Rossano further teaches wherein the single word comprises the word "YES" (see [0194]).  
Claims 7, 8, 20 and 21: The combination of Tolia, Krishnamurthy and Rossano discloses the claimed invention as applied to claims 4 and 17 above. Rossano further teaches wherein the response comprises an SMS message containing a single character, the character "Y" (see [0194]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the referral system of Tolia as modified by Krishnamurthy, response options in a message as taught by Rossano because it would allow for the usage of efficient responses in a text message environment.

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. Applicant contends that:
Similar to the patent eligible inventions in McRO and Core Wireless, the present claims describe a non-abstract unique physical feature of presenting an interactive user interface via the referral application and the referral request page, allow a business to request referral and allow the user to approve or deny the request for a referral. Further, the present claims describe a non- abstract process or algorithm of allowing only a single referral (for a given type category of goods or services) to be stored for a single user (and processes/steps to ensure this requirement). Accordingly, the limitations of independent claim 1 cannot be understood to be directed to "certain methods of organizing human activity" that encompass both activity of a single person and activity that involves multiple people. 
Examiner disagrees with the Applicant and maintains that the claims are directed to certain methods of organizing human activity. The claimed invention is directed towards a method of facilitating a user to provide referrals and storing the user referrals. The recitation of an interactive user interface, referral application and referral request page as recited in the claims merely links the use of providing referrals to an online environment and therefore does not meaningfully limit the claims. 
Examiner also disagrees that the claims are similar to McRO and Core Wireless. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas in Flook, Bilski, and Alice, "where the claimed computer-automated process and the prior [uncomputerized] method were carried out in the same way." 837 F.3d at 1314-15, 120 USPQ2d at 1102. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. Moreover, the McRO court indicated that the incorporation of the particular claimed rules in computer animation "improved [the] existing technological process", rather than merely used the computer a "tool to automate conventional activity". 837 F.3d at 1314, 120 USPQ2d at 1102. In contrast, the focus of the instant claims is on the abstract concept of allowing only a single referral (for a given type category of goods or services) to be stored for a single user. The claimed an interactive user interface via the referral application and the referral request page, are tools that allow a business to request referral and allow the user to approve or deny the request for a referral. In Core Wireless the court held, patent eligible claims directed to an improved user interface that enabled users to more quickly access stored data and programs in small-screen electronics. 880 F.3d 1356, 1359–63 (Fed. Cir. 2018)…“improve[d] the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu.” Id. at 1363…therefore held that “the claims [we]re directed to an improvement in the functioning of computers, particularly those with small screens.”  Applicant specification describes, “In one embodiment, the communications unit 32 displays various images on the graphical interface 40 of the user computing device 12 preferably by using computer graphics and image data stored in the database 22 including, but not limited to, web pages and/or any suitable information and/or images that enable the system 10 to function as described herein” [0043]. Unlike Core Wireless, the instant claims or specification do not require the graphical user interface of the client device to display a limited set of data where “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application” nor a requirement of device application to exist in a particular state. 
Applicant further argues that, an example of claims that improve technology and are not directed to a judicial exception include claims to automatic lip synchronization and facial expression animation which were determined to be directed to an improvement in computer-related technology and not directed to an abstract idea. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315; 120 USPQ2d 1091, 1102- 03 (Fed. Cir. 2016). Independent claim 1 defines a system that provides specific structural elements of the processing device including the profile management unit, the communications unit and the hosting unit to use an algorithm to request a referral, to approve or deny the referral request and to ensure that only a single referral (per user) is stored in the database for a given category of goods or services. Accordingly, in view of the Alice/Mayo two-part test and the analysis described in MPEP § 2106 [R-10.2019], Applicant respectfully asserts that the Examiner has erred in concluding that the claimed invention recited in amended independent claim 1 does not recite patent eligible subject matter. 
Examiner asserts that the claimed, profile management unit, the communications unit and the hosting unit are merely invoked as tools to enable a referral to be requested, to approve or deny the referral request and to ensure that only a single referral (per user) is stored in the database for a given category of goods or services. The Examiner further asserts the recitation of the profile management unit, the communications unit and the hosting unit simply link the abstract idea of soliciting and providing referrals to an online environment. These additional elements are insufficient to render the claims as significantly more than an abstract idea. The claims are patent ineligible.
Applicant’s arguments with respect to the claim rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quarterman et al (US 20070226374 A1) describes 0074] Referring now to FIG. 8, there is illustrated a preferred screen 800 of a service provider's rating, review and/or recommendation webpage, wherein user 302 may rate, review and/or recommend service providers… wherein user 302 preferably clicks a radial button labeled "yes" 814 following a question "Would you recommend this company?" 816 or designates the service provider as "not recommended" by clicking a radial button labeled "no" 818 following the same question.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629